Filed 6/25/21 P. v. Costa CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D077975

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCE384975)

 CHRISTOPHER COSTA,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Robert O. Amador, Judge. Affirmed.
         Cynthia Grimm, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         Christopher Costa entered into a plea agreement with a stipulated
sentence. Costa pleaded guilty to one count of second degree murder (Pen.

Code,1 § 187, subd. (a)) and admitted he personally discharged a firearm
causing death or great bodily injury (§ 12022.53, subds. (b)-(d)) and admitted


1        All further statutory references are to the Penal Code.
a prior robbery conviction. The parties stipulated Costa would receive a
sentence of 50 years to life in prison. The remaining charges were dismissed.
Costa was sentenced in accordance with the plea agreement. The trial court
imposed a $10,000 restitution fine as well as various fees and assessments.
      Trial counsel requested the court to not impose a restitution fine given
the lengthy sentence and Costa’s inability to pay but did not object to the
imposition of fees and assessments. The court denied Costa’s request, finding
he could work in prison.
      Costa filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Costa the opportunity to
file his own brief on appeal, but he has not responded.
                           STATEMENT OF FACTS
      In his change of plea form, Costa stated that he “personally and
intentionally discharged a firearm, that caused the death of Ian Turner with
malice aforethought without justification while having a strike prior on [his]
record.”
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the following possible issues that were considered in evaluating
the potential merits of this appeal.
      1. Did the court abuse its discretion and violate Equal Protection, Due
Process, and the ban on excessive fines contained in the United States and


                                       2
California Constitutions by imposing the $10,000 restitution fine and the fees
and assessments because Costa does not have the ability to pay them?
      2. Did the court abuse its discretion and violate Costa’s constitutional
rights in finding he has the ability to pay the restitution fine?
      3. Did the court violate Costa’s constitutional rights by imposing the
fee and assessments without determining whether he had the ability to pay
them?
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Costa on this appeal.
                                 DISPOSITION
      The judgment is affirmed.



                                                                    HUFFMAN, J.

WE CONCUR:




BENKE, Acting P. J.




AARON, J.




                                        3